UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2017 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-36642 VIVINT SOLAR, INC. (Exact name of registrant as specified in its charter) Delaware 45-5605880 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1800 West Ashton Blvd.
